Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant's submission filed on March 12, 2021 was received has been entered.  Claims 1-3, 6-7, 11-13, 15-16, and 20-21 were amended. Claims 9 and 18 were previously cancelled. Claims 1-8, 10-17, and 19-21 are in the application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Drawings
The previous objection to the drawings with respect to the, “liquid supplying mechanism” in claims 1, 10, and 19, and “single-entity” in claim 4, “   “side surface of the part of the process member is in contact with a side surface of another part of the process member before the part is wound around the structure body” in claim 10, and “first member is embedded in the second member” in claim 19  are withdrawn based on Applicant’s arguments.
The previous objection to the drawings   under 37 CFR 1.83(a)  based on the “suction mechanism” in claims 8 and 17 is being maintained.   The drawings must show 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a 
Specification
The previous objection to the title of the invention for not being descriptive is maintained.  A new title is required that is clearly indicative of the invention to which the claims are directed.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “structure body is in direct contact with the process member” in claim 2,  “single-entity” in claim 4, “side surface of the part of the process member is in contact with a side surface of another part of the process member before the part is wound around the structure body” in claim 10, “a bottom surface of the part of the process member is in contact with a top surface of the other part of the process member before the part is wound around the structure body” in claim 13, and “first member is embedded in the second member” in claim 19.
Claim Objections
The previous rejections of claims 1-3, 7, and 16 are withdrawn based on the amendment to claims 1-3, 7, and 16.
Based on the amendment to claim 13, a suggested revision to claims 10 and 13 follows below.
Claim 10 recites: “… winding a part of the process member around the structure body, and wherein a side surface of the part of the process member is in contact with a 
A suggested revision is as follows: Claim 10: “… winding a first part of the process member around the structure body, and wherein a side surface of the first part of the process member is in contact with a side surface of a second part of the process member before the first part is wound around the structure body”
Claim 13 recites:  “a bottom surface of the process member is in contact with a top surface of the other part of the process member before the part is wound around the structure body “. 
A suggested revision is as follows: “a bottom surface of the process member is in contact with a top surface of the second part of the process member before the first part is wound around the structure body”. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
Examiner is considering the “liquid supplying mechanism” to supply liquid (108) to the separation surface between the first member (103a) and the second member (103b) based on paragraphs 20 and 374 and Figs. 26B1- 27C1 and the equivalent structures. A liquid feeding mechanism (208) is disclosed in Fig. 19C and described in paragraph 332 is also being considered as an equivalent form of a “liquid supplying mechanism”. No other structure provided in the drawings or specification of the application, other than the structure and its equivalents recited above, is being considered for this limitation.  Paragraphs 333 and 375 teach spraying liquid can reduce the influence of static electricity.
Examiner is considering the “static electricity eliminating mechanism” is identified as reference numeral 110 based on paragraphs 385-386 and Figs. 27A1- 27C1 and the equivalent structures. In addition, paragraphs 387 teaches the static eliminating mechanism is a corona discharge ionizer, a soft X-ray ionizer, an ultraviolet ionizer, or the like and paragraph 388 teaches the static eliminating treatment is received by spraying the first member with air, nitrogen gas, or the like from the ionizer. No other structure provided in the drawings or specification of the application, other than the structure and its equivalents recited above, is being considered for this limitation.       
Examiner is considering the “drying mechanism” is identified as reference numeral 111 based on paragraphs 385, 390,435, in Figs. 27A1- 27C1 and the equivalent structures. In addition, paragraphs 7, 24, 36, 104, 124, 275, 287 also describe the drying step and drying agent.     No other structure provided in the drawings or specification of the application, other than the structure and its equivalents recited above, is being considered for this limitation.    
Examiner is considering the “temperature adjustment mechanism” in the “first temperature adjustment mechanism” or “second temperature adjustment mechanism”    based on the description in paragraph 322 as “a heating mechanism, a cooling mechanism, or a mechanism that can perform both heating and cooling. The heating may be performed by heat conduction or heat radiation from a heater such as a resistance heater, or radiation of light (an electromagnetic wave) emitted from a lamp. As the heating mechanism, a heat source such as a heater table or a small tube heater formed using a heating wire may be used. As the cooling mechanism, a small tube to which a refrigerant is introduced, a coolant gas, a Peltier element”. Examiner is considering  “the first temperature adjustment mechanism is capable of adjusting the temperature of the structure body, the second temperature adjustment mechanism is capable of adjusting the temperature of the stage” based on paragraphs 35 and 299-300. Paragraph 356 describes the first temperature adjustment mechanism with reference numeral 265 and connected to the inner wall of the structure body 251 in Figs. 22C, 23C, and 24C. Paragraph 356 describes the second temperature adjustment 
Examiner is considering the “suction mechanism” is identified as part of the structure body 201 based on paragraph 319.     No other structure provided in the drawings or specification of the application, other than the structure and its equivalents recited above, is being considered for this limitation.    
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim limitation “liquid supplying mechanism” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Although not shown in detail in the drawings, the written description discloses the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function as structure for supplying liquid in the form of a spray including atomized or vaporized or 
Claim Rejections - 35 USC § 112
The previous rejection of claims 6 and 15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn based on the amendment to claims 6 and 15.
The previous rejection of claims 7 and 16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is being maintained.
The term "pure" in claims 7 and 16 is a relative term which renders the claim indefinite.  The term "pure" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Examiner is requested to include some further limitation in the claims or a clarifying statement on the record. 
Claim Rejections - 35 USC § 103
The previous rejection of claims 1, 3-4, 6-7, 10, 12-13, 15-16, and 19 under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20080113486 A1 to Eguchi et al (hereinafter Eguchi) and WO 2013065384 A1 to Takahashi et al (hereinafter Takahashi) and US Pat. Pub. No. 20110297329 A1 to Canale et al (hereinafter Canale) is being maintained. (Please note US Pat. Pub. No. 20140231776 A1 to Takahashi is being used as a translation for WO 2013065384 A1.) 
The previous rejection of claims 2, 11, and 20-21 under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20080113486 A1 to Eguchi et al (hereinafter Eguchi) and WO 2013065384 A1 to Takahashi et al (hereinafter Takahashi) and US Pat. Pub. No. 20110297329 A1 to Canale et al (hereinafter Canale) is withdrawn based on the amendment to claims 2, 11, and 20. (Please note US Pat. Pub. No. 20140231776 A1 to Takahashi is being used as a translation for WO 2013065384 A1.)
Regarding claim 1, Eguchi teaches a peeling apparatus (device shown in Fig. 12)  comprising: a structure body (32); a liquid supplying mechanism (35) wherein the structure body is capable of holding a first member (11) of a process member ( combined stacked arrangement of 11 -12) , a second member (12) of the process member (combined stacked arrangement of 11 -12)  , wherein the liquid supplying mechanism (35) is capable of supplying liquid (15) to a separation surface between the first member (11) and the second member (12), and wherein the peeling apparatus is capable of winding the first member (11) around the structure body (32) to separate the first member from the second member. (See Eguchi, Abstract, paragraphs 82-89 and Figs. 11-12.)
Regarding claim 1, Eguchi teaches a stage (10) and the stage is capable of holding a second member (12) of the process member and at least one of the first 
Regarding claim 1, Eguchi does not explicitly teach a first temperature adjustment mechanism and the first temperature adjustment mechanism is capable of adjusting a temperature of the structure body.
 Takahashi is directed to peeling a layer from a base member. (See Takahashi, paragraphs 8 or 10.)
Takahashi teaches a pressing roll including a heater. (See Takahashi, paragraphs 59-60.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a first temperature adjustment mechanism and the first temperature adjustment mechanism is capable of adjusting a temperature of the structure body, because Takahashi teaches this would allow the coating film to be separated more easily. (See Takahashi, paragraphs 59-60.)
Regarding claim 1, Eguchi does not explicitly teach a second temperature adjustment mechanism capable of adjusting a temperature of the stage.
Canale is directed to a debonding operation for semiconductor materials. (See Canale, paragraphs 62 or 131.)
Canale teaches a stage and the stage is capable of holding a second member of the process member and a second temperature adjustment mechanism capable of adjusting a temperature of the stage. (See Canale, paragraphs 71 or 147, Figs. 4A-D and 13A.)

Regarding claim 10, Eguchi teaches a peeling apparatus (device shown in Fig. 11)  comprising: a structure body (32) with a convex surface (roller with circle shaped bottom surface) ; a liquid supplying mechanism (35), process member (11, 12), wherein the liquid supplying mechanism (35) is capable of supplying liquid (15) to a separation surface of the process member (11, 12), wherein the peeling apparatus is capable of winding a part (11) of the process member (11, 12) around the structure body (32), and wherein a side surface (bottom) of the part (11) of the process member is in contact with a side surface of another part (12)  of the process member before the part (11) is wound around the structure body (32). (See Eguchi, Abstract, paragraphs 82-89 and Figs. 11-12.) Examiner is considering the limitation of “a side surface of the part (11) of the process member is in contact with a side surface of another part “ to read on a bottom surface   of the process member “ under the broadest reasonable interpretation of the limitation “side surface”.
Regarding claim 10, Eguchi does not explicitly teach wherein one of the plurality of temperature adjustment mechanisms is capable of adjusting a temperature of the structure body.
 Takahashi is directed to peeling a layer from a base member. (See Takahashi, paragraphs 8 or 10.)

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include one of the plurality of temperature adjustment mechanisms is capable of adjusting a temperature of the structure body, because Takahashi teaches this would allow the coating film to be separated more easily. (See Takahashi, paragraphs 59-60.)
Regarding claim 10, Eguchi does not explicitly teach a stage and wherein another one of the plurality of temperature adjustment mechanisms is capable of adjusting a temperature of the stage.
Canale is directed to a debonding operation for semiconductor materials. (See Canale, paragraphs 62 or 131.)
Canale teaches a stage and the stage is capable of holding a second member of the process member and wherein another one of the plurality of temperature adjustment mechanisms is capable of adjusting a temperature of the stage. (See Canale, paragraphs 71 or 147, Figs. 4A-D and 13A.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a stage and the stage is capable of holding a second member of the process member and wherein another one of the plurality of temperature adjustment mechanisms is capable of adjusting a temperature of the stage, because Canale teaches applying heat from underneath would allow the coating film to be separated more easily. (See Canale, paragraph 134.)

Takahashi teaches a pressing roll including a heater and the support roll may also be heated. (See Takahashi, paragraphs 59-60.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a plurality of temperature adjustment mechanisms, because Takahashi teaches this would allow the coating film to be separated more easily and improve productivity. (See Takahashi, paragraphs 59-60.)
Regarding claims 3 and 12, Eguchi teaches a static electricity eliminating mechanism (15), wherein the static electricity eliminating mechanism is capable of eliminating static electricity from the first member (11) or a part of the process member. (See Eguchi, paragraphs 25, 69, and 121.) 
Regarding claim 3, Eguchi teaches the separation starts at a corner portion of the process member. (See Eguchi, Fig. 12.) 
Regarding claim 12, Eguchi teaches the structure body (32) is a single entity (32). (See Eguchi, Fig. 12.)
Regarding claim 4, Eguchi teaches the structure body (32) is a single entity (32). (See Eguchi, Fig. 12.)
Regarding claims 4 and 13, Eguchi does not explicitly teach a temperature sensor, wherein the temperature sensor is capable of sensing the temperature of the structure body or the stage.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a stage and the stage is capable of holding a second member of the process member and a second temperature adjustment mechanism capable of adjusting a temperature of the stage, because Canale teaches this allows the temperature of the wafer carrier assembly to be monitored. (See Canale, paragraphs 181 or 184.)
Regarding claim 13, Eguchi teaches a bottom surface of the process member (11)  is in contact with a top surface of the other part (12) of the process member before the part is wound around the structure body (32). (See Eguchi, Figs. 11-12.)
Regarding claims 6 and 15, Eguchi teaches the peeling apparatus is capable of forming a functional element an EL element, as well as a bendable device (161) such as a display device. (See Eguchi, paragraph 5 and Fig. 18A.)
 Regarding claims 7 and 16, Eguchi teaches the liquid is pure water. (See Eguchi, paragraph 71 and Abstract.)
Regarding claim 19, Eguchi teaches a peeling apparatus (device shown in Fig. 11)  comprising: a structure body (32) with a convex surface (roller with circle shaped bottom surface) ; a liquid supplying mechanism (35), process member (11, 12) comprising a first member (11) and a second member (12), wherein the liquid supplying mechanism (35) is capable of supplying liquid (15) to a separation surface of the process member (11, 12), wherein the peeling apparatus is capable of winding the first 
Examiner is considering the limitation “embedded in the second member” to be equivalent to the limitation “ located on directly top of “under the broadest reasonable interpretation of the claim limitation.
Further regarding claim 19, Eguchi does not explicitly teach a plurality of temperature adjustment mechanisms.
Takahashi teaches a pressing roll including a heater and the support roll may also be heated. (See Takahashi, paragraphs 59-60.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a plurality of temperature adjustment mechanisms, because Takahashi teaches this would allow the coating film to be separated more easily and improve productivity. (See Takahashi, paragraphs 59-60.)
Claims 2, 11, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20080113486 A1 to Eguchi et al (hereinafter Eguchi) and WO 2013065384 A1 to Takahashi et al (hereinafter Takahashi) and US Pat. Pub. No. 20110297329 A1 to Canale et al (hereinafter Canale) as applied to claims 1, 10, and 19 respectively and further in view of US Pat. Pub. No. 20090017599 A1 to Eguchi and Hosaka et al (hereinafter Eguchi ‘049). (Please note US Pat. Pub. No. 20140231776 A1 to Takahashi is being used as a translation for WO 2013065384 A1.)

Further regarding claim 2, Eguchi does not explicitly teach wherein the structure body is in direct contact with the process member. 
Eguchi ‘049 is directed to an element formation layer including a semiconductor element is peeled from a substrate.
Eguchi ‘049 teaches the structure body (22) is in direct contact with the process member (13). Examiner is considering elements (13, 11) to form the process member and direct contact with a portion of the process member to be equivalent with direct contact with the process member. (See Eguchi ’049, paragraph 98 and Fig. 9.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the structure body is in direct contact with the process member, because Eguchi’ 049 teaches this structure allows the element formation layer to be separated from the substrate. (See Eguchi ’049, paragraph 98 and Fig. 9.)
Regarding claim 11, Eguchi teaches a drying mechanism (37), wherein the drying mechanism is capable of drying the first member (11) or a part of the process member and the first member (11) and the second member (12) has a stacked-structure. (See Eguchi, paragraph 83 and Fig. 11.) 
Further regarding claim 11, Eguchi does not explicitly teach wherein the structure body is in direct contact with the process member. 

Eguchi ‘049 teaches the structure body (22) is in direct contact with the process member (13). Examiner is considering elements (13, 11) to form the process member and direct contact with a portion of the process member to be equivalent with direct contact with the process member. (See Eguchi ’049, paragraph 98 and Fig. 9.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the structure body is in direct contact with the process member, because Eguchi’ 049 teaches this structure allows the element formation layer to be separated from the substrate. (See Eguchi ’049, paragraph 98 and Fig. 9.)
Regarding claim 20, Eguchi teaches a peeling starting point is formed in the process member (11). (See Eguchi, Figs. 11-12.)
Examiner is considering the process member to include a peeling starting point where the first member (11) begins to separate from the second member (12).
Further regarding claim 20, Eguchi does not explicitly teach wherein the structure body is in direct contact with the process member. 
Eguchi ‘049 is directed to an element formation layer including a semiconductor element is peeled from a substrate.
Eguchi ‘049 teaches the structure body (22) is in direct contact with the process member (13). Examiner is considering elements (13, 11) to form the process member and direct contact with a portion of the process member to be equivalent with direct contact with the process member. (See Eguchi ’049, paragraph 98 and Fig. 9.)

Regarding claim 21, Eguchi teaches a convex surface of the structure body (32) is positioned so as to overlap with the starting point.  (See Eguchi, Figs. 11-12.)
Examiner is considering the entire process member (including the peeling starting point) to be wrapped around the structure body (32). Examiner is considering wrapped around to be equivalent to be overlapped with the starting point.
Regarding claim 21, Eguchi teaches the structure body (32) is a single entity (32). (See Eguchi, Fig. 12.)
The previous rejection of claims 5 and 14 under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20080113486 A1 to Eguchi et al (hereinafter Eguchi) and WO 2013065384 A1 to Takahashi et al (hereinafter Takahashi) and US Pat. Pub. No. 20110297329 A1 to Canale et al (hereinafter Canale) as applied to claims 1 and 10 respectively and further in view of WO 2013084952 A1 to Akutsu et al (hereinafter Akutsu) is being maintained. (Please note US Pat. Pub. No. 20140342531 A1 to Tominaga et al is being used as a translation for WO 2013084952 A1.)
 	Regarding claims 5 and 14, Eguchi does not explicitly teach a humidity sensor, wherein the humidity sensor is capable of sensing the humidity in the peeling apparatus.
Akutsu is directed to a sheet for wafer processing. 

The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. Sinclair & Carroll Co. v. lnterchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP 2144.07. Therefore, taking the references as a whole, it would have been obvious to have a humidity sensor, wherein the humidity sensor is capable of sensing the humidity in the peeling apparatus with a reasonable expectation of success, because this allow the humidity to be monitored and controlled for the purpose of evaluating the semiconductor in a controlled environment. (See Akutsu, paragraphs 149-150.)
The previous rejection of claims 8 and 17 under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20080113486 A1 to Eguchi et al (hereinafter Eguchi) and WO 2013065384 A1 to Takahashi et al (hereinafter Takahashi) and US Pat. Pub. No. 20110297329 A1 to Canale et al (hereinafter Canale) as applied to claims 1 and 10 respectively and further in view of US Pat. Num. 5,470,418 to David J. Instance (hereinafter Instance) is being maintained.  
 	Regarding claims 8 and 17, Eguchi does not explicitly teach the structure body includes a suction mechanism.
Instance is directed to using rollers to separate layers of material. 
Instance teaches the structure body includes a suction mechanism. (See Instance, col. 3, lines 14-18.)
The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. Sinclair & Carroll Co. v. lnterchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP 2144.07. Therefore, taking the references as a whole, it would have been obvious to have the structure body includes a suction mechanism, because Instance teaches a suction roller may be used to separate film away from another layer. (See Instance, col. 3, lines 14-18.)
The previous rejection of claims 9 and 18 under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20080113486 A1 to Eguchi et al (hereinafter Eguchi) and WO 2013065384 A1 to Takahashi et al (hereinafter Takahashi) and US Pat. Pub. No. 20110297329 A1 to Canale et al (hereinafter Canale) as applied to claims 1 and 10 respectively and further in view of US Pat. Num. 20080185100 A1 to Jang et al (hereinafter Jang) is withdrawn based on the cancellation of claims 9 and 18.
 	 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
The previous rejection of claim 1 on the ground of nonstatutory double patenting over claim 3 of copending US Pat. Pub. Num. 8,137,417 B2 ((20080113486 A1)) to Eguchi et al (hereinafter Eguchi) and WO 2013065384 A1 to Takahashi et al (hereinafter Takahashi) and US Pat. Pub. No. 20110297329 A1 to Canale et al (hereinafter Canale) and US Pat. Pub. No. 20090017599 to Eguchi, Monma et al (hereinafter Monma) and US Pat. Pub. No. 20080185100 A1 to Jang (hereinafter Jang) is being maintained.
Regarding claim 1, Eguchi teaches a peeling apparatus  comprising: a structure body (unit for attaching a flexible substrate layer); a liquid supplying mechanism (unit for supplying liquid) wherein the structure body is capable of holding a first member (element formation layer) of a process member, a second member (substrate) of the process member, and wherein the liquid supplying mechanism (35) is capable of supplying liquid (unit for supplying liquid) to a separation surface (surface exposed by peeling) between the first member (flexible substrate) and the second member (substrate). (See Eguchi, claims 1 and 3 Abstract, paragraphs 82-89 and Figs. 11-12.)
Eguchi does not explicitly recite in claim 3 the peeling apparatus is capable of winding the first member around the structure body to separate the first member from the second member.
Monma is directed to a method for manufacturing a semiconductor device.
Monma teaches the peeling apparatus is capable of winding the first member (102) around the structure body (118) to separate the first member from the second member (101). (See Monma, Figs.18 and 21-22.)
  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the peeling apparatus is capable of winding the first member around the structure body to separate the first member from the second member, because Monma teaches this would allow the element formation 
Eguchi does not explicitly recite in claim 3 at least one of the first member and the second member has a stacked structure.
Monma teaches at least one of the first member (102) and the second member (101) has a stacked structure. (See Monma, Figs.18 and 21-22.)
  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include at least one of the first member and the second member has a stacked structure, because Monma teaches this would allow the element formation layer 102 which is divided into each semiconductor device to be obtained. (See Monma, paragraph 136.)
Regarding claim 1, claims 1 and 3 of Eguchi do not explicitly teach a stage and the stage is capable of holding a second member of the process member and at least one of the first member and the second member has a stacked-structure. 
 Jang teaches a stage (110) and the stage is capable of holding a second member (210) of the process member and at least one of the first member (210) and the second member (220) has a stacked-structure. (See Jang, Fig.3 and paragraphs 29 and 37.)
  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a stage and the stage is capable of holding a second member of the process member and at least one of the first member and the second member has a stacked-structure, because Jang teaches this 
Regarding claim 1, claims 1 and 3 of Eguchi does not explicitly recite a first temperature adjustment mechanism and the first temperature adjustment mechanism is capable of adjusting a temperature of the structure body.
 Takahashi is directed to peeling a layer from a base member. (See Takahashi, paragraphs 8 or 10.)
Takahashi teaches a pressing roll including a heater. (See Takahashi, paragraphs 59-60.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a first temperature adjustment mechanism and the first temperature adjustment mechanism is capable of adjusting a temperature of the structure body, because Takahashi teaches this would allow the coating film to be separated more easily. (See Takahashi, paragraphs 59-60.)
Regarding claim 1, claims 1 and 3 of Eguchi does not explicitly recite a second temperature adjustment mechanism capable of adjusting a temperature of the stage.
Canale is directed to a debonding operation for semiconductor materials. (See Canale, paragraphs 62 or 131.)
Canale teaches a stage and the stage is capable of holding a second member of the process member and a second temperature adjustment mechanism capable of adjusting a temperature of the stage. (See Canale, paragraphs 71 or 147, Figs. 4A-D and 13A.)

The previous rejection of claim 1 on the ground of nonstatutory double patenting over claim 15 of copending US Pat. Pub. Num. 9,676,175 B2 to Adachi et al (hereinafter Adachi) and WO 2013065384 A1 to Takahashi et al (hereinafter Takahashi) and US Pat. Pub. No. 20110297329 A1 to Canale et al (hereinafter Canale) and US Pat. Pub. No. 20090017599 to Eguchi, Monma et al (hereinafter Monma) and US Pat. Pub. No. 20080185100 A1 to Jang (hereinafter Jang) is being maintained.   
Regarding claim 1, Adachi teaches a peeling apparatus  comprising: a structure body (first structure body); a liquid supplying mechanism (liquid feeding mechanism) and wherein the liquid supplying mechanism (liquid feeding mechanism) is capable of supplying liquid (unit for supplying liquid) to a separation surface (separation surface) between the first member (first member) and the second member (second member). (See Adachi, claims 10 and 15.)
Adachi does not explicitly recite in claim 15, the structure body is capable of holding a first member (first member layer) of a process member and the peeling apparatus is capable of winding the first member around the structure body to separate the first member from the second member.

  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the peeling apparatus is capable of winding the first member around the structure body to separate the first member from the second member and the structure body is capable of holding a first member (first member layer) of a process member, because Monma teaches this would allow the element formation layer 102 which is divided into each semiconductor device to be obtained. (See Monma, paragraph 136.)
Adachi does not explicitly recite in claim 15 at least one of the first member and the second member has a stacked structure.
Monma teaches at least one of the first member (102) and the second member (101) has a stacked structure. (See Monma, Figs.18 and 21-22.)
  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include at least one of the first member and the second member has a stacked structure, because Monma teaches this would allow the element formation layer 102 which is divided into each semiconductor device to be obtained. (See Monma, paragraph 136.)
Regarding claim 1, claim 15 of Adachi do not explicitly teach a stage and the stage is capable of holding a second member of the process member and at least one of the first member and the second member has a stacked-structure. 

  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a stage and the stage is capable of holding a second member of the process member and at least one of the first member and the second member has a stacked-structure, because Jang teaches this would allow the provide the separation while improving rework rate and use-efficiency. (See Jang, paragraphs 37 and 50.)
Regarding claim 1, claim 15 of Adachi does not explicitly recite a first temperature adjustment mechanism and the first temperature adjustment mechanism is capable of adjusting a temperature of the structure body.
 Takahashi is directed to peeling a layer from a base member. (See Takahashi, paragraphs 8 or 10.)
Takahashi teaches a pressing roll including a heater. (See Takahashi, paragraphs 59-60.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a first temperature adjustment mechanism and the first temperature adjustment mechanism is capable of adjusting a temperature of the structure body, because Takahashi teaches this would allow the coating film to be separated more easily. (See Takahashi, paragraphs 59-60.)

Canale is directed to a debonding operation for semiconductor materials. (See Canale, paragraphs 62 or 131.)
Canale teaches a stage and the stage is capable of holding a second member of the process member and a second temperature adjustment mechanism capable of adjusting a temperature of the stage. (See Canale, paragraphs 71 or 147, Figs. 4A-D and 13A.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a second temperature adjustment mechanism capable of adjusting a temperature of the stage, because Canale teaches applying heat from underneath would allow the coating film to be separated more easily. (See Canale, paragraph 134.)
Response to Arguments
Applicant's arguments filed March 12, 2021 has been fully considered but they are not persuasive. 
Rejections based on the prior art
Applicant argues on page 13, first full paragraph of the Remarks Section that Examiner relies on Eguchi’s 10 as the claimed stage, 11 as the first member, 12 as the second member, and no longer clearly identifies what constitutes the claimed “process member” of which the first member and the second member are a part of) “ . Examiner disagrees based on Eguchi Fig. 11 which show a 1st member (11) and 2nd member (12) in a stacked arrangement.  (See Eguchi, Fig. 11, below.)



    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Applicant argues on page 13, second full paragraph of the Remarks Section that “Applicant was unable to identify a clear teaching or suggestion in Eguchi of alleged element 11 or element 12 having a ‘stacked structure’ in Figs. 11-12 . Examiner disagrees based on Eguchi Fig. 11 which show a 1st member (11) and 2nd member (12) in a stacked arrangement.  (See Eguchi, Fig. 11, above.)
Applicant argues on page 13, last paragraph –page 14, first full paragraph of the Remarks Section that it is particularly unclear how Eguchi’s substrate 10 could be considered a ‘stage’ in the context of the claimed feature ‘wherein the second temperature adjustment mechanism is capable of adjusting a temperature of the stage” 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues on page 14, second full paragraph of the Remarks Section that “the Examiner now relies solely on roller 32 of Eguchi as the claimed ‘structure body’ it is not at all clear how Eguchi is allegedly combinable with Takahashi’s hot press in paragraphs 59-60 which relate to heating of press rollers. … That is, a skilled person would not have had any reason to apply such a heating mechanism to Eguchi’s structure body (wind up roller 32) … “
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., heating mechanism of hot press inside structure body) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant argues on page 14, third paragraph of the Remarks Section that “in view of Examiner’s sole reliance on Eguchi’s roller 32 as the ‘structure body’ and substrate 10 as a ‘stage’ it is not at all clear how this is combinable with Takahashi’s hot press for reasons similar to those presented above.” As set forth above, 1) the claim limitation would read upon heat from heated platens from the press roller raising the temperature of the structure body based on transfer and retention of heat.  2) Under the broadest reasonable interpretation of the text in the primary reference Eguchi as well as structure shown in the the drawings of the primary reference Eguchi , would allow the stage to read on this portion of the device. One definition from Merriam-Webster dictionary is “one of a series of positions or stations one above the other”. Further, it would be obvious to modify the stage in light of the teachings of Canale.
Applicant argues on page 14, fourth paragraph of the Remarks Section that “ a side surface of the part of the process member is in contact with a side surface “ does read on a bottom in contact with a top in light of Applicant’s specification.
Examiner disagrees. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Under the broadest reasonable interpretation, side reads on a top or bottom surface.
Applicant argues on page 15, second paragraph of the Remarks Section that “Examiner’s arbitrary meaning is wholly inconsistent with plain meaning...
Based on the following definition for embed: to be or become fixed or incorporated, as into a surrounding mass”. Examiner’s interpretation is considered consistent with the Broadest reasonable interpretation. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. JP-2008109123 to Eguchi, Monma et al (hereinafter Monma) which has a US counterpart application US Pat. Pub. No. 20090017599 to Eguchi, Monma et al (hereinafter Monma).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL V KURPLE whose telephone number is (571)270-3477.  The examiner can normally be reached on Monday-Friday 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KARL KURPLE/Art Unit 1717